DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on 11/10/2022 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over YOU et al (US 2017/0062581 A1; hereafter Yu) in view of ISHIBASHI et al (US  2015/0380496 A1; hereafter ISHIBASHI) and Huang et al (US 2019/0206998 A1; hereafter Huang) and further in view of Yamada (US 2018/0145148 A1; hereafter Yamada).

Regarding claim 1. YOU discloses a high electron mobility transistor (HEMT), comprising:
2a buffer layer (Fig 11, element 112, Para [ 0007], construed as buffer layer) disposed on a substrate (substrate 110);
 3a barrier layer ( Fig 11, element  114, Para [ 0009]) disposed on the buffer layer ( Fig 6, element 112, Para [ 0007]), wherein a channel region (  region 116, Para [ 0011]) is 4disposed in the buffer layer ( Fig 11, element 112, Para [ 0007], construed as buffer layer)  adjacent to an interface between the buffer layer ( Fig 11, element 112, Para [ 0007], construed as buffer layer)  and the 5barrier layer  ( Fig 11, element  114, Para [ 0009]) ; 6a dielectric layer ( Fig 11, dielectric layer 122, Para [ 0014]) disposed on the barrier layer ( Fig 11, element  114, Para [ 0009]); 7source/drain electrodes ( source/drain 136, Para [ 0019]) through the dielectric layer  ( Fig 3, dielectric layer 122)   and the barrier layer ( Fig 11, element  114)   8disposed on the buffer layer  ( Fig 11, element 112, Para [ 0007], construed as buffer layer); and 9a shielding layer  ( dielectric layer 150, Para [ 0023]) covering an upper surface and two sidewalls of the source/drain electrodes  ( source/drain 136).  
But, YOU does not disclose explicitly substrate is transparent and wherein bottom surfaces of the source/drain electrodes are in physical contact with the channel region and wherein the shielding layer comprises light blocking materials.
In a similar field of endeavor, ISHIBASHI discloses substrate is transparent (Para [0360]).

Since YOU and ISHIBASHI are both from the similar field of endeavor, and using substrate with transparent materials, the purpose disclosed by ISHIBASHI would have been recognized in the pertinent art of YOU. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine YOU in light of ISHIBASHI teaching “substrate is transparent (Para [0360])” for further advantage such as exhibits excellent transmittance.
But, YOU and ISHIBASHI does not disclose explicitly wherein bottom surfaces of the source/drain electrodes are in physical contact with the channel region and wherein the shielding layer comprises light blocking materials.
In a similar field of endeavor, Huang discloses wherein bottom surfaces of the source/drain electrodes (Fig 1, source/drain 142, Para [ 0018]) are in physical contact with the channel region (Fig 1, channel 106, Para [0018]).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine YOU and ISHIBASHI in light of Huang teaching “wherein bottom surfaces of the source/drain electrodes (Fig 1, source/drain 142, Para [ 0018]) are in physical contact with the channel region (Fig 1, channel 106, Para [0018])” for further advantage such as high performance, and reliable contacts to enhance device performance.
But, YOU, ISHIBASHI and Huang does not disclose explicitly wherein the shielding layer comprises light blocking materials.
In a similar field of endeavor, Yamada discloses wherein the shielding layer comprises light blocking materials (insulating layer 109, on the source/drain region [ 106/107], Para [ 0043]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine YOU, ISHIBASHI and Huang in light of Yamada teaching “wherein the shielding layer comprises light blocking materials (insulating layer 109, Para [ 0043])” for further advantage such as reduce or prevent being damaged by the externally-provided light and enhance device performance.
The applicant is reminded, in this regard, that it has been held that a mere selection of known materials generally understood to be suitable to make a device, the selection of the particular material being on the basis of suitability for the intended use, would be entirely obvious. See In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) and also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See. MPEP.2144.07).

1 Regarding claim 3. YOU, ISHIBASHI, Huang and Yamada disclose the high electron mobility transistor as claimed in claim 1, YOU further discloses further 2comprising: 3an etch stop layer (Fig [4, 11], etch stop layer 134, Para [ 0022]) conformally covering the dielectric layer (Fig [4, 11], dielectric layer 122) and the 4source/drain electrodes (source/drain 136) and disposed under the shielding layer (layer 150).  

1 Regarding claim 4. YOU, ISHIBASHI, Huang and Yamada discloses the high electron mobility transistor as claimed in claim 3, You further discloses wherein the etch 2stop layer (134, Para [ 0018], oxide) and the dielectric layer are oxides (Fig 11, dielectric layer 122, Para [0014], made with oxide).  

11 Regarding claim 8. YOU, ISHIBASHI and Huang and Yamada disclose the high electron mobility transistor as claimed in claim 1, Yamada further discloses wherein the 2shielding layer comprises TiN. Al. Ag. Cu. AlCu, Pt, W, Ru, Ni, TaN, TiAlN, TiW (  insulating layer 109, Para [ 0043]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine YOU, ISHIBASHI and Huang in light of Yamada teaching “wherein the 2shielding layer comprises TiN. Al. Ag. Cu. AlCu, Pt, W, Ru, Ni, TaN, TiAlN, TiW ( Para [ 0043])” for further advantage such as  enhance device performance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898